Citation Nr: 0822544	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  04-30 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disability.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from October 1971 to October 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.

This matter was previously before the Board in September 2005 
and was remanded for further development.  After completing 
the requested development to the extent possible, a February 
2008 supplemental statement of the case denied reopening the 
claim, which was then returned to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  In an unappealed March 1976 rating decision (veteran was 
notified on April 6, 1976), the RO denied the veteran's 
original claim of entitlement to service connection for an 
acquired psychiatric disability, to include schizophrenia, on 
the bases of no in-service complaints, treatment, or 
diagnosis and no medical nexus to service.

2.  Evidence submitted subsequent to the March 1976 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim of service connection 
for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The RO's March 1976 rating decision is final as to the 
claim of service connection for an acquired psychiatric 
disability, to include schizophrenia.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has not been received since the 
March 1976 rating decision and the veteran's claim for 
service connection for an acquired psychiatric disability is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Also in 2006, the Court, in Kent v. Nicholson, 20 
Vet. App. 1 (2006), issued a decision that established new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.

Regarding the veteran's petition to reopen the claim for 
service connection for an acquired psychiatric disability, VA 
satisfied its duty to notify as to the claim by means of 
September 2002, August 2004, October 2005, March 2006, and 
September 2006 letters to the appellant.  The letters 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  The September 2002 and March 2006 letters also 
referenced the last previous final denial of a claim for 
service connection for an acquired psychiatric disability and 
noted that the service connection claim was denied because 
there was no medical nexus.  Kent, 20 Vet. App. at 10.  The 
September 2006 letter also informed the veteran as to the law 
pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the veteran in February 
2008.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA timing defect may be cured by the 
issuance of fully compliant notification followed by a re-
adjudication of the claim).  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial to him.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim to reopen.

The Board notes that reasonable efforts have been made to 
obtain relevant records (including private records) that the 
veteran has adequately identified.  In a statement dated in 
September 2006, the veteran identified being treated as 
several VA facilities, to include Hines Medical Center (MC) 
in Chicago, Oakland, California, and Marion, Indiana.  VA 
requested the veteran's medical records from these facilities 
as well as ones from VA northern health care (Marion/Crown 
Point) in Indiana.  It was noted that available records from 
Marion and Crown Point were sent and these are of record, but 
that Marion had records no older than 1994 and none were sent 
to FRC.  See Marion VA response, dated in May 2003.  However, 
the Marion, Illinois VA facility, Chicago VAMC, Oakland VAMC, 
and Hines VA facility all responded that there were no 
available records.  See Marion (IL) response, dated in 
January 2007; Chicago VAMC response, dated in January 2007; 
Oakland VAMC response, received in December 2006; Hines VA 
response, dated in March 2007.  The record also shows that 
the San Diego VAMC responded to an inquiry, in March 2003, 
that no records were on file for the veteran. 

Additionally, a response from the Alameda County Medical 
Center, received in June 2007, indicates that they were not 
able to identify the veteran as a patient and they do not 
keep records past 10 years from the patient's last encounter 
with the facility.  In accordance with the Board's September 
2005 remand, the veteran was asked several times to complete 
and sign a VA Form 21-4142, Authorization and Consent to 
Release Information, for Highland Hospital in California.  
See Letters to veteran, dated in October 2005, March 2006, 
September 2006, and December 2006.  The veteran responded to 
these VA's inquires with two VA Form 21-4142s in April 2006, 
but such were illegible and VA asked the veteran in the later 
aforementioned letters to resubmit the forms with the 
appropriate information.  The veteran then submitted another 
VA Form 21-4142 and indicated on it that all of his records 
were lost.  See VA Form 21-4142/statement, dated in August 
2007.  

Given the above discussion concerning the reasonable efforts 
undertaken to obtain VA and private records along with the 
veteran's August 2007 response that all of his records were 
lost, it appears further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The Board also notes that a computer printout containing the 
heading "SSA Inquiry" in the claims folder reflects that 
the veteran is in receipt of Social Security Administration 
(SSA) disability benefits as of April 1975.  The Board 
observes that the record does not contain a copy of the SSA 
determination granting such benefits or the clinical records 
considered in reaching the determination.  Importantly, the 
Board notes that the claims file does not contain any further 
documentation or statements regarding the veteran's receipt 
of SSA benefits.  The Board finds there is no prejudice to 
the veteran here inasmuch that the veteran's service 
treatment records are negative for complaints of and/or 
treatment for an acquired psychiatric disability in service, 
and as such, there is no demonstrated abnormality in service 
to which to link any current psychiatric disability.  
Moreover, the veteran has not argued that these records are 
pertinent to the present appeal.  Therefore, the Board finds 
that the SSA records are not pertinent to the veteran's 
petition to reopen a claim of entitlement to service 
connection and, as such, there is no violation of the duty to 
assist by VA in this regard.  See Loving v. Nicholson, 19 
Vet. App. 96 (2005).

The Board further notes that VA does not have a duty to 
provide a VA examination if the claim is not reopened.  The 
VCAA explicitly states that, regardless of any assistance 
provided to the claimant, new and material evidence must 
still be submitted to reopen a claim.  38 U.S.C.A. 
§ 5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.
Law

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in active service or for aggravation of a 
pre-existing injury suffered or disease contracted in the 
line of duty in active service.  38 U.S.C.A. § 1110 (West 
2002).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2007).  

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).  In a rating action 
dated in June 2003, the RO denied service connection for an 
acquired psychiatric disability, claimed as depression, 
anxiety, and nervous breakdown.  In the statement of the case 
issued in August 2004, the RO noted that a claim for service 
connection for a psychiatric disability had been previously 
denied, but that it had determined that the additional 
evidence constituted new and material evidence, and reopened 
the claim, addressing the issue on the merits.  Nevertheless, 
the question of whether new and material evidence has been 
received to reopen each claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the 
Board finds that no such evidence has been offered, this is 
where the Board's analysis must end; hence, what the RO may 
have determined in this regard is irrelevant.  Jackson, 265 
F.3d at 1369; Barnett, 83 F.3d at 1383.  The Board has 
characterized the claim accordingly.  

It should be pointed out that VA promulgated amended 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  There was a new provision, 38 
C.F.R. § 3.156(a), which redefines the definition of "new and 
material evidence."  This provision is applicable only for 
claims filed on or after August 29, 2001.  The appellant's 
petition to reopen the claim for entitlement to service 
connection was received in 2002.  As such, the amended 
provision is for application in this case and is set forth 
below.  

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that the term "factual 
basis" is defined as the veteran's underlying disease or 
injury, rather than as symptoms of that disease or injury.  
Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 2008).  
Claims based on distinctly diagnosed diseases or injuries 
must be considered as separate and distinct claims.  Id. at 
1335.

Analysis

Historically, by rating decision dated in March 1976, the RO 
denied the veteran's claim for service connection for 
schizophrenia.  The claim was denied based on lack of an in-
service complaints, treatment, or diagnosis of an acquired 
psychiatric disorder and lack of a medical nexus.  The 
veteran was notified of this decision and of his right to 
appeal by a letter dated the following month.  A timely 
appeal was not filed, and this rating decision became final.  
38 U.S.C.A. § 7105.  The Board notes that the claim denied in 
March 1976 and the current claim to reopen are based on the 
same factual basis as they are both claims involving an 
acquired psychiatric disorder.  See Boggs, 520 F.3d at 1334-
35.  It is noted that in his claim to reopen the veteran 
claimed depression, anxiety, and nervous breakdown, but the 
medical evidence today, as like in 1976, only reveals a 
clinical diagnosis of schizophrenia.  As such, the Board 
finds that the veteran's original claim and his petition to 
reopen are based on the same "factual basis."

The Board will now review the evidence of record at the time 
of the last final denial for an acquired psychiatric 
disability in March 1976.  The veteran's available service 
medical records include an August 1971 report of medical 
examination that revealed the veteran to be psychiatrically 
normal upon entrance to service.  The veteran's September 
1973 separation medical examination also reflects a normal 
psychiatric evaluation.  The evidence of record further shows 
that the veteran was admitted to the VA hospital, Oakland, 
California in July 1975, as a transfer from Highland 
Hospital, also in Oakland.  It was indicated that this was 
the second admission and transfer from Highland Hospital, and 
reference a May 1975 hospitalization.  A May 1975 hospital 
summary from the VA hospital notes a diagnosis of 
schizophrenia, paranoid type.  

The evidence added to the record subsequent to the last final 
denial, in March 1976, includes a VA Hospital Summary 
indicating that the veteran was admitted in December 1982 and 
discharged in August 1984.  The Axis I diagnosis was 
schizophrenia, undifferentiated, chronic.  He was admitted 
under an Emergency Detention Order due to "bizarre" 
behavior, to including hallucinations, delusions, and yelling 
inside his apartment.  See also VA treatment records, dated 
in April 1978 (noting a diagnosis of schizophrenia and that 
the veteran was prescribed thorazine).  A VA discharge 
summary from Marion (IN), dated in 1994, indicates that the 
veteran was brought to this VA facility after being arrested 
for wandering in the streets, pounding on doors and windows, 
and screaming and hallucinating.  The relevant diagnosis at 
that time was schizophrenic disorder, chronic.  A VA 
psychiatry consultation record, dated in September 1999, 
reflects a diagnosis of schizophrenic reaction, most likely 
paranoid.  Another VA record, dated in April 2002, reveals 
that the veteran was seen for depression.  It also noted that 
he denied suicidal/homicidal (ideation) and that he did not 
want a mental health clinic consultation.  A mental health 
diagnosis was not provided at that time.  The evidence added 
since March 1976 also includes the veteran's statements and 
the previously discussed development concerning efforts to 
obtain VA and private medical records.

After a review of the evidence submitted by the veteran since 
the March 1976 rating decision, the Board finds that it is 
cumulative and redundant of the evidence of record at the 
time of the last prior final denial and it does not raise a 
reasonable possibility of substantiating the claim.  The new 
evidence, as described above, only confirms his diagnosis of 
an acquired psychiatric disability (schizophrenia).  
Moreover, there is no competent medical evidence of record 
which establishes a psychosis within one year of separation 
from service, nor competent evidence of record linking a 
current acquired psychiatric disability to his period of 
active duty.  The only evidence doing so consists of the 
veteran's statements to that effect.  Since the veteran has 
not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation, he is not competent to express a probative 
opinion regarding medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In the absence of clinical evidence establishing a nexus to 
service, the Board concludes that the additional evidence is 
not new and material and the petition to reopen a claim for 
service connection for an acquired psychiatric disorder is 
denied.  Further, the Board finds that the veteran's 
statements do not raise a reasonable possibility that a 
current acquired psychiatric disorder is linked to service 
when considered in conjunction with the record as a whole.  
Accordingly, the Board finds that what was missing at the 
time of the prior final denial in March 1976 remains 
deficient, namely medical evidence that the veteran has a 
current acquired psychiatric disorder that is related to his 
military service.  The Board has considered the doctrine of 
giving the benefit of the doubt to the veteran, under 38 
U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2007), 
but does not find that the evidence is of such approximate 
balance as to warrant its application.


ORDER

New and material evidence not having been received, the claim 
for service connection for an acquired psychiatric disability 
is not reopened.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


